Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S COMMENTS
The current prior art is of relevance:
Ben Haim (US 10,776,961) which discloses  structural and/or functional data sets) are combined for display. In some exemplary embodiments of the invention, the combination uses rules, for example Boolean rules to generate a display. In some exemplary embodiments of the invention, the combination uses a marker visible in the NM and x-ray modalities. Optionally, the marker includes a removable radioactive section.; but fails to teach the claimed subject matter.

    PNG
    media_image1.png
    514
    667
    media_image1.png
    Greyscale

Qian et al. (US 2012/0207268) a method implemented on a machine having at least one processor, storage, and a communication platform connected to a network for analyzing functions of a liver is disclosed. The method includes identifying liver tissue using a first device, identifying diseased liver tissue using information obtained from the first device, identifying healthy liver tissue using information obtained from the first device, obtaining surface points of the healthy liver tissue, segmenting the liver using images obtained from a second device, identifying internal structures of the liver from the imaging system, obtaining surface points of the liver tissue using the images obtained from the second device, mapping the surface points of the healthy liver tissue obtained using the first device to the surface points of the liver tissue obtained using the second device, and analyzing the liver functions of local regions. In another embodiment the analyzing is based on the mapping of the surface points of the healthy 
Beymer et al. (US 20100/0310964) which discloses Software and apparatus are provided to automatically detect and map ganglionated plexi that are found within areas of complex fractionated electrograms in cardiac chambers. Electrogram signal are analyzed to count the number of complexes whose amplitude and peak-to-peak intervals meet certain criteria. Functional maps indicating a spatial distribution of the ganglionated plexi and the relative numbers of complex fractionated electrograms are produced for display.; but fails to teach the disclosed subject matter.

    PNG
    media_image2.png
    460
    740
    media_image2.png
    Greyscale


Claims 1-34 are allowed.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art record and references as cited fail to teach a method for diagnosing transthyretin cardiac amyloidosis in a subject, the method comprising:
introducing a technetium-99m pyrophosphate radiotracer into a subject;
acquiring single-photon emission computed tomography (SPECT) image data of a cardiac region of the subject based on the uptake of the radiotracer;
acquiring anatomical image data of the cardiac region of the subject:
combining the SPECT image data and the anatomical image data to produce a combined three-dimensional image of the cardiac region; and
comparing the radiotracer uptake present within a first volume of interest and a second volume of interest, wherein both volumes of interest are located within the combined image of the cardiac region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793